Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/964,034 filed on 07/22/2020.  Claims 1-10 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-10 are rejected under 35 U.S.C. 102(b) as being anticipated by the CN 107284213 reference. This reference is cited in the IDS submitted 07/22/2020.
As to claim 1, the CN 107284213 reference shows a dual-power-source dual driving assembly for a vehicle (Fig. 1), wherein the dual-power-source dual driving assembly for a vehicle comprises two driving units that are symmetrically provided, the two driving units are connected to a same one set of vehicle axle half shaft, each of the two driving units is provided with a power source (1) and an automatic transmission (2), each of the automatic transmissions is connected to one half shaft of the vehicle axle half shaft, and each of the automatic transmissions has transmission of two speed ratios that are capable of mutually switching. 

As to claim 3, wherein the first gear train comprises a first gear (4) provided on the input shaft and a second gear (6) provided on the intermediate shaft, and the first gear and the second gear are engaged; or an idle gear (5) is provided between the first gear and the second gear. 
As to claim 4, wherein the second gear train comprises a third gear (7) provided on the intermediate shaft and a fourth gear (14) that is provided on the output shaft and is engaged with the third gear, and the fourth gear (14) is idle-nested to the output shaft, and is connected to the clutch (13). 
As to claim 5, wherein the third gear train comprises a fifth gear (11) provided on the output shaft and a sixth gear (10) that is provided on the intermediate shaft and is engaged with the fifth gear, and the sixth gear (10) is idle-nested to the intermediate shaft, and is connected to the clutch. 
As to claim 6, wherein the clutch comprises a first-gear clutch (13) and a second-gear clutch (9), the first-gear clutch is provided on the output shaft (12) and is configured to be connected to the third gear train (7, 14), and the second-gear clutch is provided on the intermediate shaft (8) and is configured to be connected to the second gear train (10, 11). 
As to claim 7, Fig. 4 shows the clutch comprises a first-gear clutch (13) and a second-gear clutch (9) that are coaxially provided on the output shaft (12), the first-gear clutch is configured to be connected to the third gear train, and the second-gear clutch is configured to be connected to the second gear train. 
As to claim 8, wherein the clutch is a bidirectional clutch that is nested to the intermediate shaft or the output shaft, and the bidirectional clutch slides in an axial direction to be connected to the third gear train or the second gear train. 
As to claim 9, wherein a transmission ratio of the first gear train is i1, a transmission ratio of the second gear train is i3, and a transmission ratio of the third gear train is i2. 
As to claim 10, wherein a rotor shaft of the power source (1) and the input shaft (3) are of an integral structure.

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658